--------------------------------------------------------------------------------

Exhibit 10.5

GENERAL SECURITY AGREEMENT

THIS AGREEMENT is dated as of October 10, 2012

B E T W E E N :

TURBOSONIC TECHNOLOGIES, INC.

(“TurboSonic US”)

- and -

TURBOSONIC CANADA, INC.

(“TurboSonic Canada”)

 - and -

TURBOSONIC INC.

(“TurboSonic”)

- and -

MEGTEC SYSTEMS, INC.

(the “Secured Party”)

CONTEXT:

A.

The Debtors (as hereinafter defined) are indebted to the Secured Party pursuant
to a Second Lien Promissory Note (the “Note”) of the Debtors of even date
herewith payable to the order of the Secured Party in the aggregate principal
amount of $1,000,000 or the aggregate of such amounts the Secured Party has
disbursed to the Debtors, together with all accrued interest thereon.

    B.

As a condition precedent to accept the Note and to commit to make the loan
evidenced thereby, the Secured Party requires the Debtors to grant a security
interest subordinate to the Senior Secured Debt (as hereinafter defined) in all
of the Collateral (as hereinafter defined).

NOW THEREFORE each of the Debtors agrees with the Secured Party as follows:

--------------------------------------------------------------------------------

- 2 -

ARTICLE 1
INTERPRETATION

1.1

Definitions

In this Agreement, the following terms have the following meanings:

1.1.1

“Account Debtor” is defined in Section 2.5.

    1.1.2

“Agreement” means this agreement, including all Schedules, as it may be
supplemented, amended, restated or replaced by written agreement between the
Parties.

    1.1.3

“Books and Records” means all books, books of account, records, files, papers,
disks, documents, correspondence, plans, ledgers, electronically recorded data
and other repositories of data recorded in any form or medium, evidencing or
relating to the Collateral, which are at any time owned or held by each of the
Debtors or to which each of the Debtors (or any Person on each of the Debtors’
behalf) has access.

    1.1.4

“Business Day” means any day excluding a Saturday, Sunday or statutory holiday
in the Province of Ontario.

    1.1.5

“Collateral” means all present and after-acquired personal property of any kind
or description owned, leased, licensed, possessed or acquired by any of the
Debtors, or in which any of the Debtors has rights, including all present and
after-acquired Goods (including Equipment), Investment Property, Instruments,
Intellectual Property, Documents of Title, Chattel Paper (including electronic
Chattel Paper), Intangibles (including Accounts), Computer Hardware and
Software, Money (including deposit accounts of every jurisdiction wherever
situate), letter of credit rights, commercial tort claims, financial assets,
crops and fixtures, owned, leased, licensed, possessed or acquired by each of
the Debtors, or in which each of the Debtors has rights, and all Proceeds of
that property together with all books, records, writings, data bases,
information, and other property relating to, used, or useful in connection with,
or evidencing, embodying, incorporating, or referring to any of the foregoing,
all claims and insurance proceeds arising out of the loss, nonconformity, or any
interference with the use of, or any defect or infringement of rights in, or
damage to, any of the foregoing, and all proceeds, products, offspring, rents,
issues, profits, returns, accessions, substitutions, and replacements to, of,
and from, and all distributions on and rights arising out of, any of the
foregoing, but specifically excludes the Excluded Collateral.

    1.1.6

“Communication” means any notice, demand, request, consent, approval or other
communication which is required or permitted by this Agreement to be given or
made by a Party.

    1.1.7

“Computer Hardware and Software” means, with respect to each of the Debtors, all
of its rights (including rights as licensee and lessee) with respect to: (a)
computer and other electronic data processing hardware, including all integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices, and other related computer hardware; (b) all
software programs designed for use on the computers and electronic data
processing hardware described in clause (a) above, including all operating
system software, utilities, and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (c) any firmware associated with any of the foregoing; and
(d) any documentation for hardware, software, and firmware described in clauses
(a), (b) and (c) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts, and pseudo codes, and all rights
with respect thereto, including any and all licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights, and indemnifications, and any
substitutions, replacements, additions, or model conversions of any of the
property.


--------------------------------------------------------------------------------

- 3 -

1.1.8

“Contracts” means all contracts, licenses and agreements to which any of the
Debtors is at any time a party or pursuant to which any of the Debtors has at
any time acquired rights, as those contracts, licenses and agreements may be
amended, restated, supplemented or replaced and includes:

      1.1.8.1

all rights of each of the Debtors to receive money due and to become due to it
in connection with a contract, licence or agreement;

      1.1.8.2

all rights of each of the Debtors to damages arising out of, or for breach or
default in respect of, a contract, licence or agreement; and

      1.1.8.3

all rights of each of the Debtors to perform and exercise all remedies in
connection with a contract, licence or agreement.

      1.1.9

“Contractual Rights and Agreements” means all present and after-acquired leases,
licences, permits and other agreements, and all present and after-acquired
entitlements, franchises and rights of any kind, to which each of the Debtors is
a party or of which each of the Debtors has the benefit.

      1.1.10

“Control Agreement” means an agreement in writing between a Person and, as
applicable, an issuer of uncertificated securities of each of the Debtors or a
securities intermediary holding security entitlements of each of the Debtors,
under which that Person is given Control of the relevant Investment Property.

      1.1.11

“Debtors” means collectively TurboSonic US, TurboSonic Canada and TurboSonic,
and “Debtor” means either one of them.

      1.1.12

“Event of Default” is defined in Section 6.1.

      1.1.13

“Excluded Collateral” means Consumer Goods, the last day of the term of any real
property lease and any Intellectual Property Right, Permit or Contract which
would be breached or terminated if a Security Interest was granted in it without
the consent of a third party, unless that consent is obtained, but does not
include Accounts.


--------------------------------------------------------------------------------

- 4 -

1.1.14

“Governmental Authority” means

      1.1.14.1

any federal, provincial, state, local, municipal, regional, territorial,
aboriginal, or other government, governmental or public department, branch,
ministry, or court, domestic or foreign, including any district, agency,
commission, board, arbitration panel or authority and any subdivision of any of
them exercising or entitled to exercise any administrative, executive, judicial,
ministerial, prerogative, legislative, regulatory or taxing authority or power
of any nature; and

      1.1.14.2

any quasi-governmental or private body exercising any regulatory, expropriation
or taxing authority under or for the account of any of them, and any subdivision
of any of them.

      1.1.15

“Intellectual Property Rights” means with respect to each of the Debtors, all of
its trade secrets and other proprietary information; customer lists; trademarks,
service marks, business names, trade names, designs, logos, indicia, and other
source or business identifiers and the goodwill of the business relating thereto
and all registrations or applications for registrations that have heretofore
been or may hereafter be issued thereon throughout the world; copyrights
(including copyrights for computer programs) and copyright registrations or
applications for registrations that have heretofore been or may hereafter be
issued throughout the world and all tangible property embodying the copyrights;
inventions (whether or not patentable); patent applications and patents;
industrial designs, industrial design applications and registered industrial
designs; license agreements related to any of the foregoing and income
therefrom; mask works; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present, and future infringements of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

      1.1.16

“Investment Property” shall have the meaning ascribed to it in the PPSA.

      1.1.17

“Motor Vehicles” means all automobiles, trucks, motorcycles, motorized snow
vehicles, and any other vehicle that is self-propelled, but excluding boats and
aircraft.

      1.1.18

“Obligations” means all indebtedness, both present and future, and whether
arising on current account or otherwise, together with interest thereon and all
liabilities, present and future, direct or indirect, absolute or contingent of
all of the Debtors to the Secured Party, including any advance or re-advance and
every unpaid balance of them, by the Secured Party to any of the Debtors,
whenever made, and interest thereon to the same extent as if the advance or
re-advance had been made at the time of creation of this Agreement, and all
present and future obligations of any of the Debtors to the Secured Party,
whether or not contained in this Agreement.


--------------------------------------------------------------------------------

- 5 -

1.1.19

“Parties” means each of the Debtors and the Secured Party, collectively, and
“Party” means any one of them.

      1.1.20

“Patent Security Agreement” means the Patent Security Agreement of even date
herewith by and between TurboSonic US and the Secured Party, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms.

      1.1.21

“Permits” means all authorizations, registrations, permits, licenses, consents,
quotas, grants, approvals, franchises, rights-of-way, easements and entitlements
that any of the Debtors has, or is required to have, to own, possess or operate
any of its property, or to operate and carry on any part of its business.

      1.1.22

“Person” will be broadly interpreted and includes:

      1.1.22.1

a natural person, whether acting in his or her own capacity, or in his or her
capacity as executor, administrator, estate trustee, trustee or personal or
legal representative, and the heirs, executors, administrators, estate trustees,
trustees or other personal or legal representatives of a natural person;

      1.1.22.2

a corporation or a company of any kind, a partnership of any kind, a sole
proprietorship, a trust, a joint venture, an association, an unincorporated
association, an unincorporated syndicate, an unincorporated organization or any
other association, organization or entity of any kind; and

      1.1.22.3

a Governmental Authority.

      1.1.23

“PPSA” means the Personal Property Security Act of the Province of Ontario.

      1.1.24

“Receiver” means a receiver or receiver-manager of the Collateral.

      1.1.25

“Replacement Equipment” is defined in Section 5.2.

      1.1.26

“Security Interests” is defined in Section 2.2.

      1.1.27

“Senior Secured Debt” means all obligations, liabilities, and indebtedness of
every nature of any of the Debtors from time to time owed to HSBC Bank Canada
under the credit facility dated May 12, 2011, together with annual update letter
dated June 1, 2012, including, without limitation, accrued and unpaid interest
and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, and standby letters of credit for approximately
US$450,000.

      1.1.28

“Serial Number Goods” means Motor Vehicles, trailers, aircraft, boats, outboard
motors, and mobile homes.

      1.1.29

“STA” means the Securities Transfer Act (2006) (Ontario).


--------------------------------------------------------------------------------

- 6 -

1.1.30

“Tax” means all taxes, duties, fees, premiums, assessments, imposts, levies,
rates, withholdings, dues, government contributions and other charges of any
kind whatsoever, whether direct or indirect, together with all interest,
penalties, fines, additions to tax or other additional amounts, imposed by any
Governmental Authority.

    1.1.31

“Trademark Security Agreement” means the Trademark Security Agreement of even
date herewith by and between TurboSonic US and the Secured Party, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with its terms.

    1.2

Incorporated Definitions

Capitalized terms not otherwise defined in this Agreement have the definitions
set out in the PPSA and the STA, as applicable.

1.3

Governing Law

This Agreement is governed by, and is to be construed and interpreted in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable in that Province.

1.4

Entire Agreement

This Agreement together with the Note constitutes the entire agreement between
the Parties pertaining to the subject matter of this Agreement and supersedes
all prior agreements, understandings, negotiations and discussions, whether oral
or written, of the Parties and there are no representations, warranties or other
agreements between the Parties in connection with the subject matter of this
Agreement except as specifically set out in this Agreement or the other
agreements and documents delivered pursuant to this Agreement. No Party has been
induced to enter into this Agreement in reliance on, and there will be no
liability assessed, either in tort or contract, with respect to, any warranty,
representation, opinion, advice or assertion of fact, except to the extent it
has been reduced to writing and included as a term in this Agreement or in one
of the other agreements and documents delivered pursuant to this Agreement.

1.5

Business Day

Whenever any payment to be made or action to be taken under this Agreement is
required to be made or taken on a day other than a Business Day, the payment is
to be made or action taken on the next Business Day following.

--------------------------------------------------------------------------------

- 7 -

ARTICLE 2
GRANT OF SECURITY INTEREST

2.1

Security Interests

As security for the payment and performance of the Obligations, each of the
Debtors mortgages, pledges, assigns and charges to the Secured Party, and grants
to the Secured Party a continuing security interest (subordinated to the Senior
Secured Debt) in, and the Secured Party takes a security interest in, all of its
right, title and interest in and to its Collateral.

2.2

Limitations on Grant of Security

The mortgages, charges and security interests granted and created in this
Agreement (collectively the “Security Interests”) do not apply or extend to:

2.2.1

the last day of any term created by any lease or agreement for lease of real
property now held or in the future acquired by any of the Debtors, but each of
the Debtors will stand possessed of the reversion remaining in it of any
leasehold premises in trust for the Secured Party to assign and dispose of it as
the Secured Party or any buyer of those leasehold premises directs; and

      2.2.2

any Contractual Rights and Agreements which provide that:

      2.2.2.1

they may not be assigned, subleased, charged or encumbered without the consent
or approval of the other party to them; or

      2.2.2.2

any assignment, sublease, charge or encumbrance of them without obtaining the
consent or approval of the other party to them would be a breach of, or allow
the termination of, those Contractual Rights and Agreements;

     

but the Debtor will hold those Contractual Rights and Agreements in trust for
the Secured Party, use commercially reasonable efforts to obtain the required
consent or approval, and assign those Contractual Rights and Agreements to the
Secured Party upon obtaining the required consent or approval, and the Security
Interests will attach and extend to those Contractual Rights and Agreements as
soon as the required consent or approval is obtained.

      2.3

Intellectual Property

Nothing in Section 2.1 is to be construed as constituting an absolute transfer
or assignment of any present or future Intellectual Property Rights, but that
Section is to be construed as granting to the Secured Party a Security Interest
(subordinated to the Senior Secured Debt) in and a charge on all of each of the
Debtors’ present and after-acquired Intellectual Property Rights. The Debtors
hereby irrevocably authorize the Secured Party at any time and from time to time
to file with the United States Patent and Trademark Office and/or the Canadian
Patent and Trademark Office, the Patent Security Agreement, the Trademark
Security Agreement, and other documents, without the signature of the Debtors
where permitted by law, and naming the Debtors as debtors and the Secured Party
as subordinated secured party.

--------------------------------------------------------------------------------

- 8 -

2.4

Attachment

The Debtors and the Secured Party do not intend to postpone the attachment of
the Security Interests, except as provided in Section 2.2, and except as
provided in that Section the Security Interests will attach when:

2.4.1

this Agreement has been executed, or in the case of after-acquired property,
that property has been acquired by any of the Debtors;

    2.4.2

value has been given; and

    2.4.3

any of the Debtors has rights in its Collateral, or in the case of
after-acquired property, acquires rights in its Collateral.

    2.5

Notification

Before or after an Event of Default (as later defined) has occurred, the Secured
Party may notify any debtor of any of the Debtors on an Intangible, Chattel
Paper, or Account, or any obligor of any of the Debtors on an Instrument
(“Account Debtor”) of the Security Interests, and after an Event of Default the
Secured Party may notify any Account Debtor to make all payments on Collateral
to the Secured Party. Each of the Debtors acknowledges that the Proceeds of all
sales, or any payments on or other Proceeds of the Collateral, including but not
limited to payments on, or other Proceeds of, the Collateral received by any of
the Debtors from any Account Debtor, whether before or after notification to the
Account Debtor and whether before or after default under this Agreement, will be
received and held by the relevant Debtors in trust for the Secured Party and
will be turned over to the Secured Party upon request, and none of the Debtors
will commingle any Proceeds of or payments on the Collateral with any of its
funds or property, but will hold them separate and apart.

2.6

Purchase Money Security Interests

The Security Interests will constitute purchase money security interests to the
extent that any of the Obligations are monies advanced by the Secured Party to
any of the Debtors for the purpose of enabling any of the Debtors to purchase or
acquire rights in any of the Collateral and were so used by those Debtors, and a
certificate of an officer of the Secured Party as to the extent that the
Obligations are monies so advanced and used will be prima facie proof of the
purchase money security interests constituted by this Agreement.

--------------------------------------------------------------------------------

- 9 -

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties

Each of the Debtors represents and warrants, jointly and severally, to the
Secured Party that:

3.1.1

Corporate Existence. TurboSonic US is duly incorporated and validly existing
under the laws of the State of Delaware. TurboSonic Canada and TurboSonic are
duly incorporated and validly existing under the laws of the Province of
Ontario.

      3.1.2

Power and Capacity. It has all necessary corporate power, authority and capacity
to carry on the business now being carried on by it and to enter into and
perform its obligations under this Agreement.

      3.1.3

Binding Obligation. The execution and delivery of this Agreement, and all
matters, registrations and deliveries contemplated by this Agreement, have been
duly authorized by all necessary corporate action on its part. This Agreement
has been duly executed and delivered by it and constitutes a valid and binding
obligation of it, enforceable against it in accordance with the terms of this
Agreement, subject to applicable bankruptcy, insolvency and other laws of
general application limiting the enforcement of creditors’ rights generally and
to the fact that equitable remedies, including specific performance, are
discretionary and may not be ordered in respect of certain defaults.

      3.1.4

Absence of Conflict. None of the execution and delivery of this Agreement, the
performance of its obligations under this Agreement, or the completion of the
matters contemplated by this Agreement will (with or without the giving of
notice or lapse of time, or both):

      3.1.4.1

result in or constitute a breach of any term or provision of, or constitute a
default under, its articles or by-laws or any resolution of its board of
directors or shareholders, or any Contract to which it is a party;

      3.1.4.2

constitute an event which would permit any party to any Contract with it to
amend, cancel, terminate or accelerate its obligations under any Contract;

      3.1.4.3

result in the creation or imposition of any lien or other encumbrance on its
right, title or interest in the Collateral;

      3.1.4.4

contravene any applicable law; or

      3.1.4.5

contravene any judgment, order, writ, injunction or decree of any Governmental
Authority.


--------------------------------------------------------------------------------

- 10 -

3.1.5

No Actions. There are no actions or proceedings pending or, to its knowledge,
threatened which challenge the validity of this Agreement or which might result
in a material adverse change in its financial condition or which would
materially adversely affect its ability to perform its obligations under this
Agreement or any document evidencing any of its indebtedness to the Secured
Party.

    3.1.6

Name. Its full legal name (including any French or French/English form of its
legal name), and any other name under which it conducts its business, is
correctly specified on the signature page of this Agreement.

    3.1.7

Place of Business. Its sole place of business or chief executive office, as
applicable, and the place where it keeps its Books and Records, is at the
applicable address specified in Schedule 1.

    3.1.8

Location of Collateral. The location of all other existing places where it
carries on business or keeps tangible Collateral, and the locations of all real
property owned or leased by it, are set out in Schedule 1.

    3.1.9

Owns Collateral. It either owns, possesses and has good and marketable title to,
or has enforceable leasehold or other rights to, all of its currently held
Collateral, free from all security interests, mortgages, charges, encumbrances,
liens and claims, except only those, if any, listed in Schedule 2.

    3.1.10

Right and Authority. It has the right and authority to create the Security
Interests.

    3.2

Survival of Representations and Warranties

All representations and warranties and covenants made by each of the Debtors in
this Agreement are material, will be considered to have been relied on by the
Secured Party and will survive, without regard to any investigation made at any
time by or on behalf of the Secured Party or any disposition or payment of the
Obligations, until repayment and performance in full of the Obligations and
termination of all rights of any of the Debtors that, if exercised, would result
in the existence of Obligations.

ARTICLE 4
POSITIVE COVENANTS

4.1

Positive Covenants

Each of the Debtors, jointly and severally, covenants with the Secured Party
that:

4.1.1

Defend Collateral. It will defend its Collateral against all claims and demands
of all Persons claiming its Collateral or an interest in its Collateral at any
time.

    4.1.2

Lists of Accounts. If the Collateral includes Accounts, it will, on demand by
the Secured Party, deliver to the Secured Party within 30 days of each calendar
month end an aged list of its Accounts as at that particular month end in a form
acceptable to the Secured Party.


--------------------------------------------------------------------------------

- 11 -

4.1.3

Provide Information. Upon the demand by the Secured Party it will furnish in
writing to the Secured Party all information requested concerning its
Collateral, and it will promptly advise the Secured Party of the vehicle
identification number, serial number, year, make and model of each Serial Number
Good at any time included in its Collateral.

      4.1.4

Insurance. It will keep its Collateral insured to its full insurable value with
financially sound and reputable companies against loss or damage by fire,
explosion, theft and other risks as are customarily insured against by Persons
carrying on similar businesses, or owning similar property. The relevant
insurance policies will:

      4.1.4.1

be in form and substance satisfactory to the Secured Party;

      4.1.4.2

provide that no cancellation, material reduction in amount, or material change
in coverage will be effective until at least 30 days after receipt of written
notice by the Secured Party;

      4.1.4.3

contain by way of endorsement a standard mortgagee clause in a form approved by
the Insurance Bureau of Canada and satisfactory to the Secured Party; and

      4.1.4.4

name the Secured Party as mortgagee, first loss payee, and additional insured as
its interest may appear.

     

It will, at the Secured Party’s request, deliver its insurance policies (or
satisfactory evidence of those policies) to the Secured Party.

      4.1.5

Repair. It will keep its Collateral in good condition and repair according to
the nature and description of it.

      4.1.6

Additional Information. It will advise the Secured Party, in reasonable detail,
within 2 Business Days of becoming aware of:

      4.1.6.1

any security interest (other than the Security Interests and any security
interest listed in Schedule 2) on, or claim asserted against, any of its
Collateral;

      4.1.6.2

the occurrence of any event or claim that could reasonably be expected to have a
material adverse effect on the value of its Collateral or on the Security
Interests;

      4.1.6.3

any change in the location of any of its places of business (including
additional locations) or chief executive office;


--------------------------------------------------------------------------------

- 12 -

4.1.6.4

any change in the location of any of its tangible Collateral (including
additional locations);

      4.1.6.5

any acquisition of significant personal property, or leasehold or real property,
by it;

      4.1.6.6

any change in its name;

      4.1.6.7

any merger or amalgamation of it with any other Person; and

      4.1.6.8

any material loss of or damage to any of its Collateral.

     

It agrees not to effect or permit any of the changes referred to in clauses
4.1.6.3 to 4.1.6.7 above unless all filings have been made and all other actions
taken that are required in order for the Secured Party to continue at all times
following any such change to have a valid and perfected Security Interest in all
of the Collateral.

      4.1.7

Additional Investment Property. If, following the date of this Agreement, it
acquires additional Investment Property, it will inform the Secured Party of
that acquisition and will, promptly upon the request of the Secured Party, enter
into a pledge agreement and, if necessary, a related Control Agreement, to
enhance the Secured Party’s Security Interests in that Collateral.

      4.1.8

Other Indebtedness. It will pay and discharge as they become due all payments
due and owing under or relating to any other indebtedness created or security
given by it to any Person or corporation, including, without limitation, the
Senior Secured Debt and will observe, perform and carry out all the terms,
covenants, provisions and agreements relating to that indebtedness and security.

      4.1.9

Right of Inspection. The Secured Party will have the right whenever the Secured
Party considers reasonably necessary, to order either its officers or authorized
agents to enter upon its premises and to inspect its Collateral, its Books and
Records and copies of all returns made from time to time by it to any
Governmental Authority and to take extracts from them.

      4.1.10

Costs of Preparation and Enforcement. It will pay all costs, charges and
expenses of and relating to the taking, preparation, execution and registering
notice (and any amendments and renewals of that notice) of this Agreement and in
taking, recovering, keeping possession of or inspecting the Collateral and
generally in any other proceedings taken in enforcing the remedies in this
Agreement or otherwise in connection with this Agreement or by reason of
non-payment or procuring payment of the monies secured by this Agreement.

      4.1.11

Court Costs. In any judicial proceedings taken to enforce this Agreement and its
covenants under it the Secured Party will be entitled to special costs.

      4.1.12

Corporate Existence. It will at all times maintain its corporate existence,
carry on and conduct its business in a proper, efficient and businesslike manner
and in accordance with good business practice, and keep or cause to be kept
proper books of account in accordance with sound accounting practice.


--------------------------------------------------------------------------------

- 13 -

4.1.13

Taxes. It will pay all Taxes, now or in the future rated, charged, assessed,
levied or imposed by any Governmental Authority or otherwise on it, on its
Collateral or on the Secured Party in respect of its Collateral or any part of
it, or any other matter or thing in connection with this Agreement, except when
and so long as the validity of those Taxes is in good faith contested by it, and
will, if and when required in writing by the Secured Party, furnish for
inspection the receipts for any such payments.

    4.1.14

Payments. It will promptly pay or remit all amounts which if left unpaid or
unremitted might give rise to a lien or charge on any of its Collateral ranking
or purporting to rank in priority to the Security Interests.

    4.1.15

Purchase Monies. If the Secured Party advances money to it for the purpose of
enabling it to purchase or acquire rights in any Collateral, it will use that
money only for that purpose and will promptly provide the Secured Party with
evidence that the money was so applied.

    4.1.16

Governing Law. It will require that any agreement to which it and any securities
intermediary are a party in respect of any security entitlement or security
account included in or relating to any Collateral will specify that the laws of
the province of Ontario, or any other laws consented to by the Secured Party in
writing, will be that securities intermediary’s jurisdiction for the purposes of
that agreement, the STA and the PPSA.

    4.2

Covenant re Costs Covered by Default

If any of the Debtors defaults in any covenant to be performed by it under this
Agreement, the Secured Party may, but is not required to, perform any covenant
of the defaulting Debtor capable of being performed by the Secured Party, and if
the Secured Party pays any costs, charges, expenses or outlays to perform any
such covenant, the Debtors will indemnify the Secured Party for those costs,
charges, expenses or outlays, and those costs, charges, expenses or outlays
(including solicitors’ fees and charges incurred by the Secured Party on a
“solicitor and own client” basis) will be payable immediately by one or any
combination of the Debtors to the Secured Party, will bear interest at the
highest rate borne by any of the other Obligations and will, together with that
interest, form part of the Obligations secured by this Agreement.

--------------------------------------------------------------------------------

- 14 -

ARTICLE 5
NEGATIVE COVENANTS

5.1

Negative Covenants

Each of the Debtors, jointly and severally, covenants and agrees with the
Secured Party that it will not, without the prior written consent of the Secured
Party:

5.1.1

change its name;

    5.1.2

amalgamate or otherwise merge its business with the business of any other
Person;

    5.1.3

continue from the jurisdiction which currently exercises primary corporate
governance over its affairs;

    5.1.4

permit its Collateral or any part of it to become subject to any mortgage,
charge, lien, encumbrance or security interest, whether made, given or created
by it or otherwise, except as permitted by Schedule 2, if any;

    5.1.5

sell, lease or otherwise dispose of its Collateral or any part of it, and if any
sale, lease or other disposition is permitted or consented to it will pay the
Proceeds to the Secured Party;

    5.1.6

release, surrender or abandon its Collateral or any part of it;

    5.1.7

move its Collateral or any part of it from its present location or locations
(and will promptly advise the Secured Party of the new location or locations);
or

    5.1.8

permit any of its Collateral to become an accession to any property other than
other Collateral.

    5.2

Sale of Equipment

Until an Event of Default has occurred [and is continuing] and the Secured Party
has determined to enforce the Security Interests, each of the Debtors may sell
Equipment:

5.2.1

which is replaced by Equipment of similar or superior quality and capacity
(“Replacement Equipment”); or

    5.2.2

which is obsolete, worn out or otherwise no longer used or useful to each of the
Debtors in its business,

and the Proceeds of which are either applied to the purchase price of
Replacement Equipment or paid to the Secured Party to be held as security for,
or applied to reduce, the Obligations, as the Secured Party sees fit, provided
in each case only as permitted under the Senior Secured Debt documents.

--------------------------------------------------------------------------------

- 15 -

ARTICLE 6
DEFAULT AND ENFORCEMENT

6.1

Events of Default

The occurrence of any one or more of the following events or conditions will be
an event of default under this Agreement (“Event of Default”):

6.1.1

any of the Debtors defaults in payment to the Secured Party when due of any
indebtedness or liabilities forming part of the Obligations;

      6.1.2

any of the Debtors defaults in performance of any of the Obligations other than
payment under Section 6.1.1;

      6.1.3

any of the Debtors defaults in the observance or performance of any of the
terms, conditions or covenants to be observed or performed by it under this
Agreement or any other agreement, document or instrument existing at any time
between any of the Debtors and the Secured Party;

      6.1.4

TurboSonic Technologies defaults in the observance or performance of any of the
terms, conditions or covenants to be observed or performed by it under any
agreement, document or instrument existing at any time between TurboSonic
Technologies and the Secured Party;

      6.1.5

any representation, warranty or statement made or given by or on behalf of one
or more of the Debtors to the Secured Party is untrue in any material respect at
the time it was made or deemed to be made;

      6.1.6

any of the Debtors defaults in payment of any indebtedness to any Person other
than the Secured Party, or defaults in the performance of any term, provision or
condition created in any agreement under which that indebtedness was created or
is governed, where that default would allow that Person to cause the
indebtedness to become due prior to its stated maturity, or any such
indebtedness is declared to be due and payable other than by a regularly
scheduled payment;

      6.1.7

any of the Debtors ceases or threatens to cease to carry on its business;

      6.1.8

any of the Debtors commits or threatens to commit any act of bankruptcy or
becomes insolvent;

      6.1.9

proceedings are commenced against or affecting any of the Debtors, or any of the
Debtors institutes proceedings or takes any corporate action or executes any
agreement to authorize its participation in or the commencement of any
proceedings:

      6.1.9.1

seeking to adjudicate it a bankrupt or insolvent; or

      6.1.9.2

seeking liquidation, dissolution, winding up, reorganization, arrangement,
protection, relief or composition of it or any of its property or debt or making
a proposal with respect to it under any law relating to bankruptcy, insolvency,
reorganization or compromise of debts or other similar laws (including any
application for reorganization under the Companies’ Creditors Arrangement Act
(Canada) or the Bankruptcy and Insolvency Act (Canada) or any reorganization,
arrangement or compromise of debt under the laws of any applicable
jurisdiction);


--------------------------------------------------------------------------------

- 16 -

6.1.10

proceedings are commenced against or affecting any of the Debtors seeking the
appointment of, or any creditor of any of the Debtors or any other Person
privately appoints, a receiver, receiver-manager, trustee, custodian, liquidator
or similar official for any of the Debtors or any part of the property of any of
the Debtors, including the Collateral or any part of it;

    6.1.11

the holder of a security interest delivers a notice of intention to enforce its
security or take possession of all or any part of the property of any of the
Debtors, including its Collateral or any part of it, or an execution or other
process of any court becomes enforceable against any of the Debtors, or a
distress or analogous process is levied upon its Collateral or any part of it;

    6.1.12

any Governmental Authority condemns, seizes or otherwise appropriates, or takes
custody or control of, all or substantially all of the property of any of the
Debtors;

    6.1.13

any of the Debtors permits any sum which has been admitted as due, or is not
disputed to be due, by it, and which forms or is capable of forming a charge
upon any of its Collateral in priority to the Security Interests, to remain
unpaid for 30 days;

    6.1.14

any of the Debtors fails within 30 days to pay, bond or otherwise discharge any
judgment or order for the payment of money outstanding at any time, which is not
stayed on appeal or otherwise appropriately contested by it in good faith;

    6.1.15

in the opinion of the Secured Party, effective control of any of the Debtors
changes;

    6.1.16

in the opinion of the Secured Party, a material adverse change occurs in the
financial condition of any of the Debtors; or

    6.1.17

the Secured Party in good faith and on commercially reasonable grounds believes
that the ability of any of the Debtors to pay or perform any of the Obligations
to the Secured Party or to perform any other covenants contained in this
Agreement is impaired or any security granted by any of the Debtors to the
Secured Party is or is about to be impaired or in jeopardy.

    6.2

Acceleration

If an Event of Default described in Section 6.1 occurs, all of the Obligations
will immediately become due and payable at the Secured Party’s sole and absolute
discretion without any demand or any notice of any kind to any of the Debtors.

--------------------------------------------------------------------------------

- 17 -

6.3

Demand Obligations

Each of the Debtors agrees that the provisions of Section 6.1 and Section 6.2
will not affect the demand nature of any indebtedness or obligations payable on
demand and the Secured Party may demand payment of that indebtedness and those
obligations at any time without restriction, whether or not each of the Debtors
has complied with the provisions of this Agreement or any other instrument
between any of the Debtors and the Secured Party.

6.4

Security Interests Enforceable

The occurrence of an Event of Default will cause the Security Interests to
become enforceable against all of the Debtors without the need for any action or
notice by the Secured Party.

6.5

Remedies of the Secured Party

If the Security Interests become enforceable, the Secured Party may enforce its
rights by any one or more of the following remedies, subject to the terms of the
Senior Secured Debt documents and as permitted thereunder:

6.5.1

by taking possession of the Collateral or any part of it, and collecting,
demanding, suing, enforcing, recovering, receiving and otherwise getting in the
Collateral, and for that purpose entering into and upon any lands, buildings,
and premises and doing any act and taking any proceedings in the name of each of
the Debtors, or otherwise, as applicable and as the Secured Party considers
necessary;

    6.5.2

by proceedings in any court of competent jurisdiction for the appointment of a
Receiver or of all or any part of the Collateral;

    6.5.3

by proceedings in any court of competent jurisdiction for the sale or
foreclosure of all or any part of the Collateral;

    6.5.4

by filing of proofs of claim and other documents to establish its claims in any
proceeding or proceedings relating to any of the Debtors;

    6.5.5

by appointment by instrument in writing of a Receiver of all or any part of the
Collateral;

    6.5.6

by sale or lease by the Secured Party of all or any part of the Collateral
(whether or not it has taken possession of the Collateral);

    6.5.7

by retaining any of the Collateral in satisfaction of all or part of the
Obligations, in accordance with Section Error! Reference source not found.;

    6.5.8

by any other remedy or proceeding authorized or permitted by this Agreement or
by law or equity, including all of the rights and remedies of a secured party
under the PPSA;


--------------------------------------------------------------------------------

- 18 -

and in exercising, delaying in exercising or failing to exercise, any such right
or remedy the Secured Party will not incur any liability to any of the Debtors.

6.6

Power of Sale

The provisions of Section 6.7.7 will also apply to a sale or lease of any of the
Collateral by the Secured Party under Section 6.5.6.

6.7

Receiver or Receiver-Manager

After the Security Interests have become enforceable, the Secured Party may from
time to time appoint in writing any qualified Person to be a Receiver of the
Collateral and may remove any Person so appointed and appoint another qualified
Person in his stead. Any Receiver appointed under this Agreement will have the
following powers:

6.7.1

to take possession of the Collateral or any part of it, and to collect and get
in the Collateral and for that purpose to enter into and upon any lands,
buildings, and premises and to do any act and take any proceedings in the name
of any of the Debtors, or otherwise, as applicable and as the Receiver considers
necessary;

    6.7.2

to carry on or concur in carrying on the business of any of the Debtors
(including, without limiting the generality of the powers contained in this
Agreement, the payment of the obligations of any of the Debtors whether or not
they are due and the cancellation or amendment of any Contracts) and the
employment and discharge of those agents, managers, employees and others upon
terms and with salaries, wages or remuneration as the Receiver thinks proper;

    6.7.3

to repair and keep in repair the Collateral or any part of it, and to do all
acts and things necessary to protect the Collateral;

    6.7.4

to make any arrangement or compromise which the Receiver thinks expedient in the
interests of the Secured Party or any of the Debtors and to assent to any
modification or change in or omission from the provisions of this Agreement;

    6.7.5

to exchange any part of the Collateral for any other property suitable for the
purposes of any of the Debtors upon terms that seem expedient, and either with
or without payment or exchange of money or equality of exchange or otherwise;

    6.7.6

to raise on the security of the Collateral or any part of it, by mortgage,
charge or otherwise any sum of money required for the repair, insurance or
protection of the Collateral, or any other purposes mentioned in this Agreement,
or as may be required to pay off or discharge any lien, charge or encumbrance
upon the Collateral or any part of it, which would or might have priority over
the Security Interests;

    6.7.7

whether or not the Receiver has taken possession, to sell or lease or concur in
the sale or leasing of any of the Collateral or any part of it after giving each
of the Debtors not less than 20 days’ written notice of the Receiver’s intention
to sell or lease, and to carry any sale or lease into effect by conveying,
transferring or assigning in the name of or on behalf of any of the Debtors or
otherwise; and any sale or lease may be made either at public sale or lease
(including public auction or closed tender), or by private sale or lease, as the
Receiver may determine and any sale or lease may be made from time to time as to
the whole or any part of the Collateral; and the Receiver may rescind or vary
any contract for the sale or lease of any of the Collateral or any part of it,
and may resell and re-lease without being liable for any loss occasioned by
doing so; and the Receiver may sell or lease any of the Collateral for cash or
credit, or part cash and part credit, or otherwise as may appear to be most
advantageous, and at the prices that can be reasonably obtained for the
Collateral, and if a sale or lease on credit neither the Receiver nor the
Secured Party will be accountable for or charged with any monies until actually
received.


--------------------------------------------------------------------------------

- 19 -

6.8

Liability of Receiver

A Receiver appointed and exercising powers under this Agreement will not be
liable for any loss arising unless the loss is caused by the Receiver’s own
gross negligence or wilful default, and when so appointed the Receiver will be
considered to be the agent of each of the Debtors and the Debtors will be
responsible for the Receiver’s acts and defaults and for the Receiver’s
remuneration.

6.9

Effect of Appointment of Receiver

Immediately upon the Secured Party taking possession of any Collateral or
appointing a Receiver, all powers, functions, rights and privileges of the
directors and officers of each of the Debtors concerning the Collateral will
cease, unless specifically continued by the written consent of the Secured Party
or the Receiver.

6.10

Grant of Licence

For the purpose of enabling the Secured Party to exercise its rights and
remedies under this Article 6 when the Secured Party is entitled to do so, and
for no other purpose, each of the Debtors grants to the Secured Party an
irrevocable, non-exclusive licence (exercisable without payment of royalty or
other compensation to any of the Debtors) to use, assign or sublicense any or
all of the Intellectual Property Rights, including in any licence a grant of
reasonable access to all media in which any of the licensed items may be
recorded or stored, and to all computer programs used for the compilation or
printout of them.

6.11

Sale of Securities

The Secured Party is authorized, in connection with any offer or sale of any
Investment Property forming part of the Collateral, to comply with any
limitation or restriction as it may be advised by counsel is necessary to comply
with applicable law, including compliance with procedures that may restrict the
number of prospective bidders and purchasers, requiring that prospective bidders
and purchasers have certain qualifications, and restricting prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account or investment and not with a view to the distribution or
resale of that Investment Property. Each of the Debtors further agrees that
compliance with any such limitation or restriction will not result in a sale
being considered or deemed not to have been made in a commercially reasonable
manner, and the Secured Party will not be liable or accountable to any of the
Debtors for any discount allowed by reason of the fact that Investment Property
is sold in compliance with any such limitation or restriction.

--------------------------------------------------------------------------------

- 20 -

6.12

Appointment of Attorney

Each of the Debtors appoints the Secured Party, and any officer or agent of the
Secured Party, with full power of substitution, effective upon the occurrence of
an Event of Default, to be the attorney of each of the Debtors with full power
and authority in the place of each of the Debtors and in the name of each of the
Debtors or in its own name, to take all appropriate action and to execute all
documents and instruments as, in the opinion of the attorney acting reasonably,
may be necessary or desirable to accomplish the purposes of this Agreement, and
generally to use the name of each of the Debtors and to do all things as may be
necessary or incidental to the exercise of all or any of the powers conferred on
the Secured Party under this Agreement. These powers are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests are released. Nothing in this Section affects the right of the Secured
Party or any other Person, to sign and file or deliver (as applicable) all
financing statements, financing change statements, notices, verification
agreements and other documents relating to the Collateral and this Agreement as
the Secured Party or the other Person considers appropriate.

6.13

Proceeds of Disposition

The Proceeds of the sale, lease or other disposition of the whole or any part of
the Collateral will be applied to pay the amounts owed to the Secured Party
under Section 7.6 and the Obligations, and, if any surplus remains in the hands
of the Receiver or the Secured Party, that surplus will be distributed as
required by the PPSA.

6.14

No Set-Off

The Obligations will be paid by the Debtors without regard to any equities
between any of the Debtors and the Secured Party or any right of set-off,
combination of accounts, cross-claim or counterclaim. Any indebtedness owing by
the Secured Party to any of the Debtors may be set off or applied against, or
combined with, the Obligations by the Secured Party at any time, either before
or after maturity, without demand upon, or notice to, anyone.

6.15

Deficiency

If the Proceeds of the realization of the Collateral are insufficient to fully
pay the Obligations to the Secured Party, one or any combination of the Debtors
will be liable to pay, and will immediately pay or cause to be paid, the
deficiency to the Secured Party.

--------------------------------------------------------------------------------

- 21 -



6.16

Waiver



The Secured Party may waive, in writing, any breach by any of the Debtors of any
of the provisions contained in this Agreement or any Event of Default, provided
that no waiver of, failure to exercise or delay in exercising any provision of
this Agreement constitutes a waiver of any other provision or Event of Default
(whether or not similar) nor does any waiver constitute a continuing waiver
unless otherwise expressly provided.

6.17

Time for Payment

If the Secured Party demands payment of any Obligations which are payable on
demand or if any Obligations are otherwise due by maturity or acceleration, it
will be considered reasonable for the Secured Party to exercise its remedies
immediately if payment is not made, and any days of grace or any time for
payment which might otherwise be required to be given to any of the Debtors by
applicable law is irrevocably waived.

ARTICLE 7
GENERAL

7.1

No Automatic Discharge

This Agreement will not be or be considered to have been discharged by reason
only of any of the Debtors ceasing to be indebted or under any liability, direct
or indirect, absolute or contingent, to the Secured Party.

7.2

Discharge

If at any time there are no Obligations then outstanding and none of the Debtors
is in default of any of the covenants, terms and agreements on its part
contained in this Agreement, then, at the request and at the expense of the
Debtors and upon payment by one or any combination of the Debtors to the Secured
Party of the Secured Party’s reasonable discharge fee for discharging a security
agreement, the Secured Party will cancel and discharge this Agreement and the
Security Interests and the Secured Party will at the request of the Debtors
execute and deliver to the Debtors the documents required to effect a discharge.

7.3

No Obligation to Advance

None of the preparation, execution or registration of notice of this Agreement
will bind the Secured Party to advance the monies secured by this Agreement, nor
will the advance of a part of the monies secured by this Agreement bind the
Secured Party to advance any unadvanced portion of it.

--------------------------------------------------------------------------------

- 22 -

7.4

Security Additional

The Security Interests are in addition to and not in substitution for any other
security now or in the future held by the Secured Party.

7.5

Realization

Each of the Debtors acknowledges and agrees that the Secured Party may realize
upon various securities securing the Obligations or any part of them in any
order that it sees fit, and realization by any means upon any security or part
of it will not bar realization upon any other security or the Security Interests
or any part of them.

7.6

Payment of Costs

The Debtors agree that they are jointly and severally liable to pay on demand
all costs and expenses incurred (including legal costs and disbursements on a
100 percent, complete indemnity basis) and fees charged by Secured Party in
connection with obtaining or discharging this Agreement, establishing or
confirming the priority of the charges created by this Agreement or by law, or
complying with any demand by any Person under the PPSA to amend or discharge any
registration relating to this Agreement, and by the Secured Party or any
Receiver in exercising any remedy under this Agreement (including preserving,
repairing, processing, preparing for disposition and disposing of the Collateral
by sale, lease or otherwise) and in carrying on the Debtor’s business. All of
those amounts will bear interest from time to time at the highest interest rate
then applicable to any of the Obligations, and the Debtor will reimburse Secured
Party upon demand for any amount so paid

7.7

No Merger

This Agreement will not operate to create any merger or discharge of any of the
Obligations, or of any assignment, transfer, guarantee, lien, contract,
promissory note, bill of exchange or security interest held or which may in the
future be held by the Secured Party from any of the Debtors or from any other
Person. The taking of a judgment concerning any of the Obligations will not
operate as a merger of any of the covenants contained in this Agreement.

7.8

Extensions

The Secured Party may grant extensions of time and other indulgences, take and
give up security, accept compositions, compound, compromise, settle, grant
releases and discharges, refrain from perfecting or maintaining perfection of
the Secured Party’s subordinated security interests and otherwise deal with any
of the Debtors, Account Debtors, sureties and others and with the Collateral and
other security interests as the Secured Party may see fit without prejudice to
the liability of any of the Debtors or to the Secured Party’s right to hold and
realize on the security constituted by this Agreement.

--------------------------------------------------------------------------------

- 23 -

7.9

Provisions Reasonable

Each of the Debtors acknowledges that the provisions of this Agreement and, in
particular, those provisions respecting rights, remedies and powers of the
Secured Party or any Receiver against any of the Debtors, its business and any
Collateral are commercially reasonable.

7.10

Notices

Any Communication must be in writing and either:

7.10.1

personally delivered;

    7.10.2

sent by prepaid registered mail; or

    7.10.3

sent by facsimile, e-mail or functionally equivalent electronic means of
communication, charges (if any) prepaid.

Any Communication must be sent to the intended recipient at its address as
follows:

  to the Debtors at:         A-14 – 550 Parkside Drive   Waterloo, ON N2L 5V4  
      Attention: Edward F. Spink   Facsimile No.: ●         to the Secured Party
at:         830 Prosper Road   P.O. Box 5030   De Pere,WI 54115-5030   USA      
    Attention: Mohit Uberoi   Facsimile No.: ●         with a copy to          
Gowling Lafleur Henderson LLP   1020 – 50 Queen Street North   P.O. Box 2248  
Kitchener, ON N2H 6M2         Attention: Rosa Lupo   Facsimile No.: 519-575-5011


--------------------------------------------------------------------------------

- 24 -

or at any other address as any Party may from time to time advise the other by
Communication given in accordance with this Section 7.10. Any Communication
delivered to the Party to whom it is addressed will be deemed to have been given
and received on the day it is so delivered at that Party’s address, provided
that if that day is not a Business Day then the Communication will be deemed to
have been given and received on the next Business Day. Any Communication
transmitted by facsimile or other form of electronic communication will be
deemed to have been given and received on the day on which it was transmitted
(but if the Communication is transmitted on a day which is not a Business Day or
after 3:00 p.m. (local time of the recipient)), the Communication will be deemed
to have been received on the next Business Day.

7.11

Appropriation of Payments

All payments made in respect of the Obligations from time to time and monies
realized from any security interests held in respect of the Obligations
(including monies collected in accordance with or realized on any enforcement of
this Agreement) may be applied to any part of the Obligations that the Secured
Party may see fit and the Secured Party may at all times and from time to time
change any appropriation as the Secured Party may see fit.

7.12

No Representations

Each of the Debtors acknowledges and agrees that the Secured Party has made no
representations or warranties other than those contained in this Agreement.

7.13

Use of Collateral by Debtors

Except as provided in this Agreement, until an Event of Default occurs each of
the Debtors will be entitled to possess, operate, collect, use and enjoy its
Collateral in any manner not inconsistent with the terms of this Agreement.

7.14

Amendment and Waiver

No supplement, modification, amendment, waiver, discharge or termination of this
Agreement is binding unless it is executed in writing by the Party to be bound.

7.15

Disclosure of Information

Each of the Debtors consents to the Secured Party, in compliance or purported
compliance with any statutory disclosure requirements, disclosing information
about it, this Agreement, the Collateral and the Obligations to any Person the
Secured Party believes is entitled to that information and each of the Debtors
acknowledges and agrees that the Secured Party may charge and retain a
reasonable fee and its costs incurred in providing that information.

--------------------------------------------------------------------------------

- 25 -

7.16

Statutory Waivers

To the fullest extent permitted by law, each of the Debtors waives all of the
rights, benefits and protections given by the provisions of any existing or
future statute which imposes limitations upon the powers, rights or remedies of
a secured party or upon the methods of realization of security, including any
seize or sue or anti-deficiency statute or any similar provisions of any other
statute.

7.17

Severability

Each provision of this Agreement is distinct and severable. If any provision of
this Agreement, in whole or in part, is or becomes illegal, invalid or
unenforceable in any jurisdiction, the illegality, invalidity or
unenforceability of that provision will not affect the legality, validity or
enforceability of the remaining provisions of this Agreement, or the legality,
validity or enforceability of that provision in any other jurisdiction.

In the event of any conflict or ambiguity between the terms, covenants and
provisions of this Agreement and those of the Note, the terms, covenants and
provisions of the Note shall control.

7.18

Submission to Jurisdiction

Without prejudice to the ability of any Party to enforce this Agreement in any
other proper jurisdiction, each of the Parties irrevocably submits and attorns
to the exclusive jurisdiction of the courts of the Province of Ontario to
determine all issues, whether at law or in equity arising from this Agreement.
To the extent permitted by applicable law, each of the Parties irrevocably
waives any objection (including any claim of inconvenient forum) to the venue of
any legal proceeding arising out of or relating to this Agreement in the courts
of that Province, or that the subject matter of this Agreement may not be
enforced in those courts, and irrevocably agrees not to seek, and waives any
right to, judicial review by any court which may be called upon to enforce the
judgment of the courts referred to in this Section 7.18, of the substantive
merits of any such suit, action or proceeding. To the extent a Party has or in
the future may acquire any immunity from the jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, that Party irrevocably waives that immunity in
respect of its obligations under this Agreement

7.19

Joint and Several Obligations

Unless expressly indicated in this Agreement to the contrary, the
representations, warranties and agreements of, and all obligations and covenants
to be performed and observed by, the Debtors under this Agreement will be the
joint and several representations, warranties, agreements, obligations and
covenants of each of the Debtors. Any request or authorization given to the
Secured Party by any of the Debtors will be considered to be the joint and
several requests or authorizations of each of the Debtors.

--------------------------------------------------------------------------------

- 26 -

7.20

Time of Essence

Time will be of the essence of this Agreement.

7.21

Counterparts

This Agreement may be executed and delivered by the Parties in one or more
counterparts, each of which will be an original, and each of which may be
delivered by facsimile or functionally equivalent electronic means, and those
counterparts will together constitute one and the same instrument.

7.22

Further Assurances

To further the attachment, perfection, and priority of, and the ability of the
Secured Party to enforce, the Secured Party’s interest in the Collateral, and
without limitation on the Debtors’ other obligations in this Agreement, the
Debtors agree jointly and severally that, at the request of the Secured Party
and at the Debtors’ sole expense, to execute and deliver any further agreements
and documents and provide any further assurances as may be reasonably required
by the Secured Party to give effect to this Agreement and, without limiting the
generality of the foregoing, will do or cause to be done all acts and things,
execute and deliver or cause to be executed and delivered all agreements and
documents and provide any assurances, undertakings and information as may be
required from time to time by all Governmental Authorities or stock exchanges
having jurisdiction over the affairs of a Party or as may be required from time
to time under applicable securities legislation (limited by and only to the
extent not in violation of the Senior Secured Debt).

7.23

Assignment

    7.23.1

The Secured Party may, without notice to or consent of any of the Debtors, at
any time assign, transfer or grant a security interest in its rights and
obligations under this Agreement and the Security Interests. Each of the Debtors
expressly agrees that the assignee, transferee or secured party, as the case may
be, will have all of the Secured Party’s rights and remedies under this
Agreement and none of the Debtors will assert any defence, cross-claim,
counterclaim, right of set off or otherwise any claim which any of the Debtors
now has or in the future acquires against the Secured Party in any action
commenced by any assignee, transferee or secured party, as the case may be, and
will pay the Obligations to the assignee, transferee or secured party, as the
case may be, as the Obligations become due.

    7.23.2

Neither this Agreement nor any rights or obligations under this Agreement may be
assigned by any of the Debtors without the prior consent of the Secured Party.

    7.24

Enurement

This Agreement enures to the benefit of and is binding upon the Parties and
their respective successors and permitted assigns.

--------------------------------------------------------------------------------

- 27 -

7.25

Acknowledgment and Waiver

Each of the Debtors:

7.25.1

acknowledges receiving a copy of this Agreement; and

    7.25.2

to the extent permitted by law, waives all rights to receive from the Secured
Party a copy of any financing statement, financing change statement or
verification statement filed or issued, as the case may be, at any time in
respect of this Agreement or any amendments to this Agreement.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

- 28 -

Each of the Parties has executed and delivered this Agreement, as of the date
noted at the beginning of the Agreement.

  TURBOSONIC TECHNOLOGIES, INC.                   Per \s\ Edward F. Spink    
Name: Edward F. Spink     Title: Chief Executive Officer    

I have authority to bind the corporation

          TURBOSONIC CANADA, INC.                   Per \s\ Edward F. Spink    
Name: Edward F. Spink     Title: President  

I have authority to bind the corporation  

          TURBOSONIC INC.                   Per \s\ Edward F. Spink     Name:
Edward F. Spink     Title: Chief Executive Officer    

I have authority to bind the corporation 

          MEGTEC SYSTEMS, INC.                   Per \s\ Gregory R. Linn    
Name: Gregory R. Linn     Title: Senior Vice President and Chief     Financial
Officer    

I have authority to bind the corporation


--------------------------------------------------------------------------------